In an action by city employees to recover from the defendant amounts alleged to have been withheld from plaintiffs in violation of defendant’s duty to contribute to plaintiffs’ pension funds and to grant to plaintiffs vacations with pay, order denying plaintiffs’ motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice, and granting judgment to defendant, and judgment entered thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ. [See post, p. 1026.]